Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim 1-5 remain for examination, wherein claims 1 and 5 are independent claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. In the instant case, the limitation “5.8 emu.g-1” in the instant claim need proper low limit according to the independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Proper amendment or clarification is necessary.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bandou et al (US-PG-pub 2010/0255373 A1, corresponding to US 8,293,419 B2, thereafter PG’373).
Regarding claims 1-2 and 5, PG’373 teaches a hydrogen absorbing alloy which contains a rare earth element as an alloy constituent and a transition metal element (Abstract, examples, and claims of PG’373) for negative electrode active material application (par.0028], [0033], [0086], [0108], and [0317]-[0318] of PG’373), which reads on the negative electrode active material with a hydrogen storage alloy and manufacturing process as recited in the instant claims 1 and 5. PG’373 specify the composition of a hydrogen absorbing alloy used for the construction of the hydrogen absorbing electrode including 3.5 (Par.[0061] of PG’373), which reads on the claimed A2B7 crystal structure with Ni-content as recited in the instant claims 1 and 5. PG’373 teaches treating the electrode in NaOH aqueous solution under temperature equal or higher than 90oC (par.[0072]-[0074] of PG’373), which reads on the producing process conditions for the negative electrode active material as recited in the instant claim 5. PG’373 specify the hydrogen absorbing alloy to be used in a hydrogen absorbing alloy electrode has a preferable saturation mass susceptibility of 3 to 4 emu/g (par.[0065] of PG’373), which is within the claimed range of the saturation magnetization per unit mass as recited in the instant claims 1-2 and 5. Since PG’373 teaches all of the claimed limitations as recited in the instant claims, instant claims 1-2 and 5 are anticipated by PG’373.
Regarding claims 3 and 4, PG’373 specify the application of the negative electrode active material for negative electrode in an alkaline storage battery (abstract, par.[0007], [0119], and [0128] of PG’373), which reads on the negative electrode (cl.3) and alkaline battery (cl.4).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734